         Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 1 of 22



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 18-12154-RGS

                              STEVEN ETHIER
                                       v.
                         THRIVE OPERATIONS, LLC
                     MEMORANDUM AND ORDER
                          ON DEFENDANT’S
                   MOTION FOR SUMMARY JUDGMENT

                                 May 14, 2020
STEARNS, D.J.
     Thrive Operations, LLC (Thrive), terminated Steven Ethier from his at-

will position as a Managed Service Provider (MSP) manager in June of 2017,

citing performance and behavioral problems. Alleging that his firing was

motivated by age discrimination (he was 52 years old), Ethier sued Thrive on

August 3, 2018.

     Thrive removed the suit to this court and now, discovery having been

completed, Thrive files for summary judgment contending that Ethier

cannot satisfy the “adequate performance” and “replaced by another” prongs

of the McDonnell Douglas 1 burden-shifting paradigm. Ethier counters that

Thrive’s hiring and promotion practices, and negative comments by Thrive




     1   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-805 (1973).
          Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 2 of 22



managers about his age, evidence a discriminatory animus that precludes

summary judgment.          The court heard oral argument by way of a

videoconference on April 30, 2020.

                                   BACKGROUND

      Thrive is a managed information technology (IT) services provider

with some 120 employees, ninety of whom are engineers. Pl.’s Ex. 2 (Dkt

#26-1) at 7. Thrive provides IT support to approximately 400 clients –

“small, midsize, and enterprise businesses, with some public as well.”

Levesque Dep. (Dkt #18-1, Ex. A) at 9. Thrive is the outgrowth of a merger

in late 2016 between two independent companies, Corporate IT Solutions

(CITS) and Thrive Network. CITS employed Ethier in July of 2014 (he was

49 when hired) as a Professional Service Manager (PSM). Ethier reported to

Jeffrey Boardman, Thrive’s chief technology officer. 2 Ethier’s job was to

manage senior engineers performing large-scale IT projects for clients.

Boardman Dep. (Dkt #18-1, Ex. G) at 16. Boardman testified that Ethier




      2When hired at CITS, Ethier read and signed the Employee Handbook,
acknowledging that he understood that his employment was “at will,” and
that any discipline for violations of Thrive’s “standards of conduct . . . will be
determined by the company.” Def.’s Statement of Undisputed Facts (SOF)
(Dkt #18) ¶ 12.

                                        2
          Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 3 of 22



performed well in his position at CITS and consistently received 100% of his

quarterly bonuses. Id. at 8; Def.’s SOF ¶ 18.

      Ethier complains that Thrive is infected by a “youth culture.” 3 During

his first year at CITS, Ethier states that his manager, Gene Garceau, and

another manager, Karen Pentacost, both of whom were over 50, were

terminated. He also asserts that, after the merger and until his termination,

Robert Levesque, vice president of technical service delivery, promoted

several substantially younger employees (Brendan White, Justin Scheri, Jim

Bayliss, Dennis Stolyarov and Troy Wentworth) to management positions.

Ethier Dep. (Dkt #18-1, Ex. C) at 107-108. Ethier states that Wentworth, who

is in his late 20s, was selected over a more experienced employee Duane

Kostas (Ethier’s candidate), who was in his 50’s. Ethier alleges that Kostas

withdrew his application when it became clear that he would not be

considered. 4




      3 Thrive states that, “[a]s a technical company with largely entry-level
jobs, Thrive might be expected to have a small distribution of over-40
workers, however, 28% of new hires since 2014 are over 40 and 45% are in
their late-30s or older.” Def.’s SOF ¶¶ 2-5.

      4  Kostas agrees that he “was leaning towards heading into a
management position and Mr. Ethier was trying to help guide [him] to it.”
Kostas Dep. (Dkt #18-1, Ex. H) at 12. However, Kostas withdrew when “it
didn’t go well and [he] backed out of getting the position.” Id. Kostas agreed

                                        3
         Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 4 of 22



     Ethier’s PSM position was eliminated prior to the merger5 and he was

reassigned “in early 2016” to the role of a MSP managing entry level

engineers (as opposed to the experienced engineers that he oversaw at CITS).

Def.’s SOF ¶ 19; Ethier Dep. at 39. The position also differed in that Ethier

was “required . . . to ‘establish support team metrics for productivity,

capacity, and client satisfaction [and to] promote team building.’”6 Def.’s

SOF ¶ 21. Initially, Ethier reported to Bill Burke, who was 37 years old (14

years Ethier’s junior), and from January of 2017 until his termination to

Levesque.7




that age played no role in Thrive’s decision to award another employee the
position. Id.

     5  Ethier began as an MSP manager in January of 2016, prior to the
merger. Ethier Dep. at 38. Ethier claims that he was “never informed that
the Professional Service Manager position was eliminated due to financial
problems.” Pl.’s Statement of Disputed Facts (SODF) (Dkt #26) ¶ 19. Rather,
he believes that for purposes of efficiency his duties were absorbed by Bill
Burke and he was “promoted” to take the MSP position which “was vacant”
after the prior job occupant, Kumar Khatri (60+ years old) was terminated.
Id. To the extent that it has any material bearing, Thrive does not contest
Ethier’s performance as a PSM. Def.’s SOF ¶ 18.

     6  Ethier testified that he was unfamiliar with the “tool” Thrive had him
use to create the metrics. Ethier Dep. at 40-41.

     7  Levesque testified that Ethier’s MSP job duties were “to oversee level
one support [‘help desk support’], our field services support [‘field services
staff are dispatched to client locations either on a prescheduled basis or a

                                       4
       Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 5 of 22



      Thrive maintains that in this changed role, Ethier’s performance was

not acceptable and, from approximately August of 2016 forward, Ethier

displayed inappropriate interpersonal behaviors that resulted in two

employee complaints. The first was reported to Human Resources (HR) on

August 31, 2016, by Jamila Smoot, a co-worker, for “defaming [her]

character and making negative comments as far as [her] work in front of a

coworker/new hire.” Def.’s SOF ¶ 24. In her email to Jennifer Donegan,

Thrive’s Comptroller and HR officer, Smoot complained that while

introducing a new hire to the office, Ethier curtly told her that he needed “the

new hire paperwork done and she needs a [security] fob.” Def.’s Resp. to

Req. for Doc. (Dkt #18-1, Ex. D) at 78. When Smoot replied that she would

“see what I can do,” Ethier “stated in a rude tone I want it done by the end of

the day.” Id. Then, when showing the new hire the office kitchen, Ethier told

her that, “I have a stash of paper towels if you need any. Jamilla [Smoot]

needs to step it up and do a better job.” Id. When asked about the incident

at his deposition, Ethier testified that he knew that Smoot was in earshot but

that Smoot “took the comments the wrong way that were made in jest.”

Ethier Dep. at 19.



reactive basis’], and [Thrive’s] after-hours support [from 6 p.m. to 8 a.m.].”
Levesque Dep. at 7-8.

                                       5
         Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 6 of 22



     According to Thrive, the second behavioral issue arose when, in the

company of a co-worker (Duane), Ethier asked another employee, Devin

Jolliffe, whether he continued to be “contagious.”8 Jolliffe reported the

remark to HR as a HIPPA violation.9

     After Smoot’s complaint in August of 2016, Donegan relayed her

concerns about Ethier’s behavior to Michael Cook, the pre-merger president

of the corporate IT department, and William Burke, the Chief Information

Officer and Ethier’s direct supervisor from January of 2016 until January of

2017. Donegan reported, “I do not know what is going on with Steve the past

few months, but this is unacceptable. He continues to be rude to employees

and managers. He makes unnecessary comments and has been acting with


     8 Ethier testified that his question to Jolliffe (who had been out sick
with shingles) was, “Devin what are you doing here? Aren’t you still
contagious?” Ethier Dep. at 67-69.

     9   Ethier testified that

             Devin was upset because I was tracking his attendance
             because . . . Devin’s attendance was horrible and he was
             overusing sick time and all his PTO. Bill Burke asked me
             to track him closely, so I was. . . . Devin took it as I was
             harassing him. And when this alleged HIPAA violation
             came up, he decided to use that in his favor. And if I’m not
             mistaken, he was terminated shortly after me and I think
             his termination was based on attendance, oddly enough.

     Ethier Dep. at 69.

                                       6
       Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 7 of 22



little or no professionalism. I would like this address[ed] with him.” Def.’s

SOF ¶ 29; Def.’s Ex. D at 78. Burke testified, without specifying names, that

the junior engineers chafed under Ethier’s supervision.        Citing Ethier’s

“ongoing behavioral problems,” Burke slashed Ethier’s third quarter 2016

bonus of $2,500 to $1,250.10 Ethier responded with a series of “combustible

emails” complaining about the reduction, Burke Dep. at 15-16, to which

Burke responded that Ethier “needed to be nicer.” Ethier Int. Ans. (10(c))

(Dkt #18-1, Ex. E) at 98.

      Boardman testified that Ethier’s performance deteriorated when he

was assigned to manage lower level engineers, “a very different kind of role”

than the one he had performed previously – and that “within a couple of

months we started to receive complaints from the engineers . . . which grew

over time.” Boardman Dep. at 10, 19. Boardman stated that, “as lead

engineer in the company . . . the engineers would come to [him] . . . to talk

about anything.” Id. at 19. Boardman, who had been responsible for Ethier’s

promotion, initially “was pushing back to managers [to] give him a chance

. . . [in his] new role.” Id. But as Ethier had “more temper flareups . . . and




       Burke testified that Ethier’s quarterly bonus structure was part of his
      10

employment offer letter and followed him after “the change of regime.”
Burke Dep. (Dkt #18-1, Ex. B) at 10.

                                      7
       Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 8 of 22



run-ins with engineers,” Boardman came to believe that Ethier had “los[t]

control of the group as a whole [and] it’s really hard to come back from that.”

Id. Boardman testified that he had witnesses Ethier

      get frustrated with an employee and go in his office and slam the
      door and not come out for the rest of the day. Or he would yell
      at an employee. And I don’t want to say scream, but definitely an
      inappropriate level of tone. Because we had a big wide open
      room . . . to discipline, the standard was you bring them into your
      office and have a private conversation. [Ethier] would tend to
      discipline in the cube farm area, which is just not appropriate.

Id. at 21.

      Burke’s role at Thrive was to ensure that staff are in the “right positions

to be successful, the culture, people being professional, respectful, HR type

stuff.” Burke Dep. at 33. Burke testified that by the end of 2016, Ethier “was

failing” and Burke “had enough of [Ethier’s] pushback . . . [and] was “ready

to walk [him] to the door.” Id. at 17, 32. Burke added that, however, “we

don’t take decisions like that lightly. So I said, ‘Bob [Levesque], why don’t

you manage him and see what you think.’” Id. at 17. In January of 2017,

Levesque became Ethier’s manager.

      Part of Ethier’s role as an MSP was to create metrics to measure the

performance of the groups that he managed. 11 Levesque testified that the




      11For example, on February 1, 2017, Levesque sent Ethier an email
setting out the goals for “24x7 support.” Def.’s Resp. to Req. for Doc. at 151.
                                      8
       Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 9 of 22



metrics were required to make “[i]mprovements to Thrive’s technical

operations and work flows in an effort to improve [its] consistency and

efficiency.” Levesque Dep. at 28. When Ethier failed to establish key

performance indicators (KPIs) for his staff, Levesque testified that he

undertook to “coach Ethier . . . and make himself available.” Id. at 35

      In March of 2017, Levesque reduced Ethier’s quarterly bonus by 50%

based on “continuing delays and missing key deliverables, specifically the

delays in defining and establishing metrics for field services capacity and the

after-hours team. Two of the three teams you oversee.” Def.’s Resp. to Req.

for Doc. at 141. In a warning email to Ethier, Levesque wrote – “This is

something we have[d] discussed multiple times and should come as no

surprise at all. Each time I request an update in each of your semi-weekly 1-

1s, you have acknowledged the lack of progress each time and this is now a

consistent problem.” Id. Levesque and Burke eventually decided that Ethier

“wasn’t the fit for the organization as it was poised to grow over the coming

months and years.” In terminating Ethier, they also decided to “eliminate

his position.” 12 Def.’s SOF ¶¶ 80-82, 96-100, and 126-128.


      12Levesque testified that employee complaints played no role in his
decision that Ethier “was no longer the appropriate person for that position.”
Levesque Dep. at 36. “Not from an attitude perspective, but from an ability
to grasp concepts specific to ITIL, which is the [IT] service framework that

                                      9
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 10 of 22



      On April 26, 2017, Levesque sent an email announcing that Brendan

White (“late 20s”) would assume the management of field services –

previously a component of Ethier’s job.13 See Def.’s Resp. to Req. for Doc. at

160. Levesque testified that “Ethier was struggling to take charge of that

group from a capacity management and scheduling perspective and the

decision was made to alleviate him of that responsibility so he could focus on

level-one and after-hours support.” Levesque Dep. at 11. After Ethier was

terminated, after-hours support shifted to Levesque, while the management

of level-one support was assigned to Wentworth (“late twenties”). Id. at 14-

15. Levesque testified that management no longer felt “the need to replace

the position directly, it could be absorbed throughout the team.” Levesque

Dep. at 40-41. “We identified that we needed a more technical supervisor to

assist the team on development plans, someone that better understood the

technical needs of our clients and the technology that we were contracted to

support.” Id. at 41.




we were using . . . [Ethier] had trouble grasping those concepts.” Id. at 39-
40. “My perspective was strictly performance based, based on goals that I
gave him and the vision that I needed him to adopt to effectively scale that
department.” Id. at 36.

      13Ethier stated that, as a MSP, he was given too many employees to
oversee. Ethier Dep. at 61 (“I was managing 28 people which is far too many
for one person to manage.”).
                                     10
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 11 of 22



      Ethier claims that, prior to his termination, he had never “received any

warnings” nor had he been “provided with any performance improvement

plans or any type of corrective action concerning his performance.” Am.

Compl. (Dkt #1, Ex. 3) ¶ 15. Ethier agrees that there were “a number of

emails where it was apparent that Levesque was dissatisfied with his

performance on metric creation, but the emails did not “say that your job is

on the line.” Ethier Dep. at 178. Ethier testified that he was shocked when

he was fired as he was “performing his job well . . . and was improving

creating metrics.” Pl.’s SODF ¶ 89.

      The Employee Handbook, Standards of Conduct #4, reads as follows:

      If an individual’s behavior interferes with the orderly and
      efficient operation of a department, corrective disciplinary
      measures will be taken.

      Disciplinary action may include a verbal warning, a written
      warning, suspension with or without pay and /or discharge.
      The appropriate disciplinary action imposed will be determined
      by the company. The company does not guarantee that one
      form of action will necessarily precede another.

Def.’s Resp. to Req. for Doc. at 131. Ethier testified that CITS’s practice was

to “give people coaching, performance improvement plans, warnings, verbal,

and then written. Go through a process of all that before even thinking about

terminating someone. . . . They had a specific form for PIPS, performance

improvement plans.” Ethier Dep. at 46.


                                      11
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 12 of 22



      Ethier testified that as the “oldest guy in the room,” he was often (“one

to two dozen times over the three year period”) the target of statements by

“leadership members like Bill Burke, Jeff Boardman, Kevin Randall, even

Mike Cook,” about his age (“Oh, let’s ask the old guy, he’ll know.” “Here

comes the gray hair.”). Id. at 81. Because they were his supervisors, Ethier

stated that he would “just kind of laugh it off.” Def.’s Resp. to Req. for Doc.

at 128. “Otherwise I’m stirring the pot.” Ethier Dep. at 82. Ethier also

testified that, despite the banter about his age, the environment at Thrive

was never “hostile.” Id. at 85. However, after his termination, “he reflected

on the comments . . . and felt that they did have an issue with his age.” Pl.’s

SODF ¶ 134.

      The Employee Handbook also addressed employees’ responsibilities

regarding violations of its harassment and discrimination policy.

      If you have any concern that our no harassment policy may
      have been violated by anyone, you must immediately report the
      matter. Due to the very serious nature of harassment,
      discrimination, and retaliation, you must report your concerns
      to one of the individuals listed below.

Def.’s Resp. to Req. for Doc. at 128. The Handbook specified that, “[a]t a

minimum, the term ‘harassment’ as used in this policy includes: Offensive

remarks, comments, jokes, slurs or verbal conduct pertaining to an

individual’s . . . age . . . .” Id. at 124. Ethier concedes that, despite the


                                      12
       Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 13 of 22



mandatory reporting requirement, he never complained about any of these

offensive remarks. Ethier Dep. at 51.

      Ethier claims that, following his termination, Thrive replaced him with

younger employees. He filed a timely age discrimination claim with the

Massachusetts Commission Against Discrimination (MCAD) and the Equal

Employment Opportunity Commission (EEOC). After receiving a Right to

Sue Notice from the EEOC on May 22, 2018, Ethier filed a Complaint in the

Norfolk Superior Court against Thrive alleging violation of the

Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B,

and the federal Age Discrimination in Employment Act (ADEA), 29 U.S.C. §

621 et seq. Thrive counterclaimed for breach of contract and removed the

case to the federal district court. 14

       In his Amended Complaint, Ethier

      bases his opinion that he was discriminated against on the basis
      of his age on the following facts: (1) comments made by the
      leadership team about his age during his tenure at CITS and
      [Thrive]; (2) two engineers in their 30s being promoted to the
      classification of manager just before the merger; (3) when
      [Ethier] made it clear for his desire to hire a supervisor
      internally, who would work under [him] and who was in his 50s,
      and who had basically been promised the position prior to the
      merger by [Ethier’s] boss, William Burke, he was then rejected in

      14At the time of his termination, Ethier executed a waiver of any claims
that he may have had against Thrive in return for a month of severance pay
and benefits. See Def.’s Resp. to Req. for Doc. at 138-140. The agreement
was later found voidable as lacking statutorily required language.
                                      13
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 14 of 22



      favor of a 28 year old person; (4) [Ethier] could see a youth
      movement at [Thrive] as most, if not all, new employees hired or
      promoted were in their 20s, 30s, or early 40s; and (5) the person
      who terminated [Ethier] and told him that it was for poor
      performance, William Burke, was in his late 30s and he had been
      hiring and promoting employees in their 20s and 30s.

Am. Compl. ¶ 22; see also Pl.’s Ex. 3 (Charge of Discrimination) ¶ 10.

                                DISCUSSION

      Summary judgment is appropriate when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he mere existence of

some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-248 (1986). A material fact is one which has the “potential

to affect the outcome of the suit under applicable law.” Nereida-Gonzalez v.

Tirado-Delgado, 990 F.2d 701, 703 (1st Cir. 1993).           In assessing the

genuineness of a material dispute, the facts are to be “viewed in the light most

flattering to the party opposing the motion.” Nat’l Amusements, Inc. v. Town

of Dedham, 43 F.3d 731, 735 (1st Cir. 1995).




                                      14
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 15 of 22



      Ethier alleges discrimination under both state and federal law –

Chapter 151B and the ADEA.15 “The ADEA makes it unlawful for an employer

‘to fail or refuse to hire or to discharge any individual or otherwise

discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s age.’”

Vélez v. Thermo King de P. R., Inc., 585 F.3d 441, 447 (1st Cir. 2009), quoting

29 U.S.C. § 623(a)(1). The United States Supreme Court has made clear that

under the ADEA, a plaintiff must “establish that age was the ‘but-for’ cause

of the employer’s adverse action.” Gross v. FBL Fin. Servs., Inc., 557 U.S.

167, 176 (2009).

      In cases that rely on indirect evidence of discrimination, as with

Ethier’s, the court follows the familiar three-stage paradigm set out in

McDonnell Douglas. See Vélez, 585 F.3d at 447 n.2; see also Zabala-de Jesus

v. Sanofi-Aventis Puerto Rico, Inc., No. 18-1852, 2020 WL 2465071, at *4

(1st Cir. May 13, 2020). Under the framework, Ethier can make out a prima

facie case by showing that:

      (i) [he] was at least 40; (ii) [his] work was sufficient to meet the
      employer's legitimate expectations; (iii) [his] employer took
      adverse action against [him]; and (iv) either younger persons

      15  In construing the Commonwealth’s employment discrimination
statute, Massachusetts courts look to federal law for guidance. See Tate v.
Dep’t of Mental Health, 419 Mass. 356, 361 (1995); Cox v. New Eng. Tel. &
Tel. Co., 414 Mass. 375, 382 (1993).
                                     15
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 16 of 22



      were retained in the same position upon [his] termination or the
      employer did not treat age neutrally in taking the adverse action.
      To rebut the presumption of discrimination generated by a prima
      facie case, the defendants must then “articulate a legitimate,
      nondiscriminatory reason for dismissing the employee.” If the
      defendants successfully do so, “the presumption vanishes and
      the burden shifts once again.” At that point, [plaintiff] must point
      to evidence sufficient to show that the defendants’ given reason
      was pretextual and that age was the true cause of his termination.

Santana-Vargas v. Banco Santander P.R., 948 F.3d 57, 60 (1st Cir. 2020);

see also Blare v. Husky Injection Molding Sys., Inc., 419 Mass. 437, 441

(1995) (“To establish a prima facie case under G.L. c. 151(B), a plaintiff must

show (1) that he was over forty years of age; (2) that he performed his job at

an acceptable level; (3) he was terminated; and (4) his employer sought to

fill his position by hiring a younger person with similar qualifications.”). The

replacement worker must be “substantially” younger than the plaintiff.

O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 311-312 (2003).

“Substantial” means a five year or greater difference in age. Knight v. Avon

Prods., Inc., 438 Mass. 413, 424 (2003); see also Massasoit Indus. Corp. v.

MCAD, 91 Mass. App. Ct. 208, 211 (2017).

      Examining this evidence in the light most favorable to Ethier, and

recognizing that the burden on a plaintiff is “not particularly onerous,” the

court, for purposes of this motion, will assume that Ethier has made a prima

facie showing of discrimination. Meléndez v. Autogermana, Inc., 622 F.3d


                                      16
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 17 of 22



46, 51 (1st Cir. 2010). At the prima facie phase of the burden-shifting

analysis, a plaintiff is not required to disprove the employer’s proffered

reasons for his termination. Acevedo-Parrilla v. Novartis Ex-Laz, Inc., 696

F.3d 128, 139 (1st Cir. 2012). An ADEA plaintiff also is not required to

establish, as an element of his prima facie case, that he was replaced by an

individual younger than himself, or by someone outside of the protected

class. See O’Connor, 517 U.S. at 312; see also Sanchez v. P.R. Oil Co., 37 F.3d

712, n.7 (1st Cir. 1994). That said,

      [a] discharged employee “is not replaced when another employee
      is assigned to perform the plaintiff's duties in addition to other
      duties, or when the work is redistributed among other existing
      employees already performing related work.” Rather a person is
      replaced only when another employee is hired or reassigned to
      perform the plaintiff's duties.”

LeBlanc v. Great Am. Ins. Co., 6 F.3d 836, 846 (1st Cir. 1993), quoting

Barnes v. GenCorp., Inc., 896 F.2d 1457, 1465 (6th Cir. 1990).

      A prima facie case in place, the burden shifts to Thrive to offer a non-

discriminatory reason(s) for Ethier’s termination. Thrive offers two such

reasons – one personal to Ethier and the other personal to Thrive –

performance problems and a post-merger reorganization. Both are sufficient




                                       17
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 18 of 22



to satisfy Thrive’s nonjudgmental burden of production at the second stage

of the McDonnell Douglas burden shifting.16

     At the third stage of the analysis, Ethier must come forward with

evidence of either pretext or discriminatory animus. See Zabala-de Jesus,

2020 WL 2465071, at *4 (“If the defendant puts forth such a reason, then, at

the third step of the [ADEA] inquiry, the burden of production shifts ‘back to

the plaintiff, who must then show, by a preponderance of the evidence, that

the employer’s articulated reason for the adverse employment action is

pretextual and that the true reason for the adverse action is discriminatory,’

for, otherwise, the defendant is entitled to summary judgment.”); Bennett v.

Saint-Gobain Corp., 507 F.3d 23, 31 (1st Cir. 2007), quoting Dávila v.

Corporación De Puerto Rico Para La Difusión Pública, 498 F.3d 9, 16 (1st

Cir. 2007) (“At summary judgment, this question reduces to whether or not

the plaintiff has adduced minimally sufficient evidence to permit a

reasonable factfinder to conclude that he was fired because of his age.”). In

this regard, Ethier relies mostly on negative comments about his age which

he attributes (in some instances) to his supervisors. Ethier admits that, at




     16  Ethier complains that Thrive did not raise reorganization as a
defense in its filings with the EEOC. However, a defendant, unlike a plaintiff
in bringing a discrimination charge, is not bound by the scope of its response
to the charge.
                                      18
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 19 of 22



the time, he perceived these remarks as mere banter and often responded in

kind. Nor did he consider isolated comments about him being the “old guy”

as harassing or discriminatory. It was only after his termination that he came

to “realize” their import. Accepting, as I must, that the comments were

made, they do not show the degree of animus that would permit a reasonable

jury to resolve the issue in Ethier’s favor. See Sullivan v. Liberty Mut. Ins.

Co., 444 Mass. 34, 49 n.24 (2005) (finding that a supervisor’s comment that

“[y]ou are part of the old guard[,] [y]ou have never adapted to the new system

at Liberty Mutual, [and] [y]ou simply do not fit in around here anymore,” did

not constitute direct evidence that a layoff was motivated by unlawful age

discrimination).   Isolated or ambiguous remarks, offered as indirect

evidence tending to suggest animus based on age, are in and of themselves

insufficient to prove discriminatory intent. See Speen v. Crown Clothing

Corp., 102 F.3d 625, 637 (1st Cir. 1996) (company president’s alleged

comment, “Why do I need a 71–year-old when I can have a 51–year-old?”

deemed insufficient to show that salesman’s termination constituted age

discrimination or that employer’s proffered reason was pretextual); Fontaine

v. Ebtec Corp., 415 Mass. 309, 314 n.7 (1993) (“[I]solated or ambiguous

remarks, tending to suggest animus based on age, are insufficient, standing

alone, prove an employer’s discriminatory intent.”).


                                     19
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 20 of 22



      While Ethier complains that a high proportion of the employees that

Thrive hired after the merger were under 40, while a higher proportion of

those fired were over 40, he has offered no evidence regarding the pool of

applicants or the composition of the relevant labor market. Statistics, when

considered in isolation, are not probative of age discrimination.          See

Acevedo-Parrilla, 696 F.3d at 145-146 (“[O]ur case law makes clear that

[plaintiff] should have introduced evidence regarding the relevant labor

market in order to put [Thrive’s] hiring data into context); see also LeBlanc,

6 F.3d at 848 (“[T]he fact that recently hired [employees] are younger than

[the plaintiff] is not necessarily evidence of discriminatory intent, but may

simply reflect a younger available work force.”). Accordingly, the court will

turn to Ethier’s alleged performance issues.

      Putting aside Smoot and Devin’s complaints to HR, there is ample

unrebutted evidence that Ethier’s skillset in overseeing senior engineers did

not transfer to his job supervising junior engineers. Nor did it equip him to

develop metrics to measure their performance.         As Levesque testified,

Ethier’s fatal failings did not stem “from an attitude perspective, but from an

[in]ability to grasp concepts specific to ITIL, which is the [IT] service

framework that we were using . . . [Ethier] had trouble grasping those

concepts.” Levesque Dep. at 39-40. “My perspective was strictly performance


                                      20
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 21 of 22



based, based on goals that I gave him and the vision that I needed him to

adopt to effectively scale that department. Id. at 36. Boardman, who had

recommended Ethier for promotion and who had urged other managers to

give him a chance to transition, testified that Ethier appeared to lack insight

into managing entry-level engineers and, as he became more impatient, lost

his ability to direct them.

      Whether this change in Ethier’s performance is attributable to a lack of

the skills needed in his new position, or to Thrive’s unreasonable

expectations as to his performance, or to Thrive’s failure to provide proper

training or warnings, is of no matter. As the First Circuit has repeatedly

cautioned, where an employer exercises its business judgment for a

nondiscriminatory reason in terminating an older employee, it is of no legal

significance that its business judgment may seem objectively wrong-headed

or unwise. Woodward v. Emulex Corp., 714 F.3d 632, 639 (1st Cir. 2013)

(“We are not concerned with whether the stated purpose ‘is unwise or

unreasonable.’ Instead, [a plaintiff] must show that the stated purpose is

untruthful.”), quoting DeMarco v. Holy Cross High Sch., 4 F.3d 166, 171 (2d

Cir. 1993); see also Webber v. Int’l Paper Co., 417 F.3d 229, 238 (1st Cir.

2005) (“[A]n employer is free to terminate an employee for any

nondiscriminatory reason, even if its business judgment seems objectively


                                      21
      Case 1:18-cv-12154-RGS Document 34 Filed 05/14/20 Page 22 of 22



unwise.”). It was Ethier’s burden, at a minimum, to show that Thrive’s stated

purpose for terminating him was “untruthful” pretext intended to conceal a

discriminatory animus. This he has not done.

                                  ORDER

     For the foregoing reasons, Thrive’s motion for summary judgment is

ALLOWED. The Clerk will enter judgment for Thrive and close the case.



                                   SO ORDERED.
                                   /s/ Richard G. Stearns_________
                                   UNITED STATES DISTRICT JUDGE




                                     22
